J-S05001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 HERBERT AND SYLVIA KAUFMAN             :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                   Appellant            :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 BANK OF AMERICA NATIONAL               :   No. 1013 MDA 2021
 ASSOCIATION                            :

                Appeal from the Order Entered July 1, 2021
  In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                                3026-2018


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY PANELLA, P.J.:                        FILED APRIL 19, 2022

     Herbert and Sylvia Kaufman appeal from the order sustaining the

preliminary objections filed by Bank of America, National Association (“Bank

of America”), and dismissing the Kaufmans’ second amended complaint with

prejudice. On appeal, the Kaufmans challenge the promptness of Bank of

America’s recorded satisfaction pieces for various mortgages. We affirm.

     Given our standard of review, the following facts are taken from the

Kaufmans’ amended complaint. The Kaufmans owned property located in

Luzerne County. In 1993, the Kaufmans executed two mortgages on the

property in the amounts of $320,000.00 and $40,000.00 with Hazleton
J-S05001-22


National Bank (“the Hazleton mortgages”).1 The Kaufmans also executed an

assignment of rents pertaining to the $40,000.00 mortgage. See Second

Amended Complaint, 4/1/21, ¶¶ 9-11. In 2004, the Kaufmans executed a line

of credit secured by the property for $246,200.00 and a mortgage of

$300,000.00, both with Fleet Bank. See id., ¶¶ 12-13. The Kaufmans renewed

their $246,200.00 line of credit with Fleet Bank in 2007. See id., ¶ 14.

       The Kaufmans subdivided a portion of the property in 2008, “splitting

off approximately 21.72 acres of land for the construction of a primary

residence.” Id., ¶ 15. The same year, the Kaufmans executed partial releases

on the 2004 Fleet Bank line of credit and mortgage. See id., ¶¶ 17-18.

       In 2017, the Kaufmans entered into an agreement for the sale of the

property and residence. See id., ¶ 19. The Kaufmans intended to transfer the

property as part of a Section 1031 exchange.2 During the buyer’s title search,

Fidelity National Title Insurance Company identified six liens against the

property. See id., ¶ 20. The Kaufmans believed only two liens remained active



____________________________________________


1 Bank of America is Hazleton National Bank’s successor-in-interest. We note
that the Kaufmans generally alleged that Bank of America acquired Fleet Bank
and Hazleton National Bank “through a succession of mergers.” Complaint,
6/22/18, ¶ 5. However, the Kaufmans did not specifically identify any
assignments of the mortgages at issue or attach the pertinent documents
evidencing Bank of America’s ownership of the mortgages.

2 Section 1031 of the Internal Revenue Code governs the exchange of real
property used for business or as an investment for property of like kind. See
26 U.S.C.A. § 1031.


                                           -2-
J-S05001-22


at that time and requested that Bank of America issue a release or satisfaction.

See id., ¶¶ 21-23. Following correspondence with a Bank of America

representative, the Kaufmans were informed that a lien release would not be

processed until all loans had been paid in full.

       The settlement took place on February 14, 2018. Due to the existing

liens on the property, the closing agent held a total of $1,212,400.00 in

escrow. See Second Amended Complaint, 4/1/21, Exhibit I (Settlement

Agreement). Additionally, the Kaufmans were unable to participate in a

Section 1031 exchange because the funds could not be released for purchase

of another property. See Second Amended Complaint, 4/1/21, ¶¶ 54-58.

       The Kaufmans initiated the instant action by filing a writ of summons.

On June 22, 2018, the Kaufmans filed a complaint alleging Bank of America

failed to satisfy the Hazleton mortgages, in violation of 21 P.S. § 721-6.3 The

Kaufmans also set forth a breach of contract action based on Bank of America’s

failure to terminate the assignment of rents.

       Following additional litigation, the Kaufmans sought leave to amend

their complaint. The parties entered a stipulation on the matter, and the




____________________________________________


3 The Mortgage Satisfaction Act provides, “[a]fter the entire mortgage
obligation as well as all required satisfaction and recording costs have been
paid to the mortgagee, the mortgagor may send a notice to the mortgagee to
present for recording a satisfaction piece to avoid damages.” 21 P.S. § 721-
6(a).


                                           -3-
J-S05001-22


Kaufmans filed their second amended complaint on April 1, 2021.4 Therein,

the Kaufmans included counts for breach of contract based on Bank of

America’s     failure   to   terminate     the   assignment   of   rents,   negligent

misrepresentation, detrimental reliance, and violation of Pennsylvania’s Unfair

Trade Practices and Consumer Protection Law (“UTPCPL”), 73 P.S. §§ 201-1 –

201.10. The Kaufmans abandoned their Mortgage Satisfaction Act claim

because Bank of America had recorded satisfaction pieces on the mortgages

in 2018.

       Bank of America filed preliminary objections in the nature of a demurrer.

The Kaufmans filed a response. The trial court conducted an argument, at

which time the Kaufmans formally withdrew their breach of contract and

negligent misrepresentation claims. On July 1, 2021, the trial court entered

an order sustaining Bank of America’s preliminary objections and dismissing

the Kaufmans’ second amended complaint with prejudice. The Kaufmans filed

a timely notice of appeal and a court-ordered Pa.R.A.P. 1925(b) concise

statement of matters complained of on appeal

       “Preliminary objections in the nature of a demurrer should be granted

where the contested pleading is legally insufficient.” Cooper v. Church of St.

Benedict, 954 A.2d 1216, 1218 (Pa. Super. 2008). A challenge to the grant

of preliminary objections presents a question of law:


____________________________________________


4The Kaufmans did not file a first amended complaint. However, for clarity,
we will refer to the document as titled by the Kaufmans.

                                           -4-
J-S05001-22


             Our standard of review of an order of the trial court
      overruling or granting preliminary objections is to determine
      whether the trial court committed an error of law. When
      considering the appropriateness of a ruling on preliminary
      objections, the appellate court must apply the same standard as
      the trial court.

            Preliminary objections in the nature of a demurrer test the
      legal sufficiency of the complaint. When considering preliminary
      objections, all material facts set forth in the challenged pleadings
      are admitted as true, as well as all inferences reasonably
      deducible therefrom. Preliminary objections which seek the
      dismissal of a cause of action should be sustained only in cases in
      which it is clear and free from doubt that the pleader will be unable
      to prove facts legally sufficient to establish the right to relief. If
      any doubt exists as to whether a demurrer should be sustained, it
      should be resolved in favor of overruling the preliminary
      objections.

Liberty Mut. Ins. Co. v. Domtar Paper Co., 77 A.3d 1282, 1285 (Pa. Super.

2013) (citation omitted).

      In their appellate brief, the Kaufmans generally claim the trial court

erred in sustaining Bank of America’s preliminary objections and improperly

concluded the Kaufmans did not assert a prima facie case. See Appellants’

Brief at 18-23. In support of their detrimental reliance claim, the Kaufmans

assert Bank of America was required to file a release after each mortgage was

fully paid. See id. at 24. According to the Kaufmans, Bank of America assured

the Kaufmans it would file the satisfaction pieces but failed to do so. See id.

The Kaufmans claim they relied on Bank of America’s promise to record the

releases in February 2018. See id. at 25. The Kaufmans argue their reliance

on Bank of America’s claims resulted in over $1,200,00.00 being held in

escrow following the sale of the property. See id. at 25, 27.

                                      -5-
J-S05001-22


        In their UTPCPL claim, the Kaufmans contend the trial court abused its

discretion by determining the Kaufmans insufficiently pled fraud or deceptive

conduct. See id. at 27-28. The Kaufmans argue Bank of America committed

fraud

        by denying liability, by failing to issue discharges of debts under
        its control, by failing to act promptly, by causing a delay in the
        [Kaufmans] being able to use sale proceeds for the purchase of
        another property, and by causing the [Kaufmans] to be liable for
        substantial taxes due to their delay in filing discharges.

Id. at 29. As a result, the Kaufmans claim they are entitled to punitive

damages. See id. at 31-32.

        As an initial matter, we observe Bank of America correctly points out

that the Mortgage Satisfaction Act is “the exclusive remedy for damages for

failure of a mortgagee to issue and present for recording a satisfaction piece.”

21 P.S. § 721-6(d)(4). Here, the Kaufmans’ claims were premised on Bank of

America’s alleged failure to promptly record the mortgage satisfaction pieces

and inform the Kaufmans when the satisfaction pieces were recorded. These

assertions clearly implicate the Mortgage Satisfaction Act, a claim the

Kaufmans abandoned in their second amended complaint based on Bank of

America’s recording of the satisfaction pieces.5 Nevertheless, we will briefly

address the Kaufmans’ claims as they have been presented.

____________________________________________


5 Even if a claim under the Mortgage Satisfaction Act was properly before us,
it would not entitle the Kaufmans to relief. The Kaufmans’ purported harm was
their inability to participate in a Section 1031 exchange of like-kind property.
(Footnote Continued Next Page)


                                           -6-
J-S05001-22


       In its opinion, the trial court concluded the Kaufmans failed to plead any

facts to establish the existence of a “promise” made by Bank of America to

sufficiently plead a claim of detrimental reliance. See Trial Court Opinion,

9/14/21, at 4. Similarly, the trial court concluded that the Kaufmans failed to

aver fraudulent or deceptive conduct by Bank of America and could not

establish justifiable reliance or causation under the UTPCPL. See id. at 6. The

trial court also stated that, in support of both claims, the Kaufmans improperly

relied on “representations” made by Bank of America in their pleadings. See

id. at 5 n.6, 6.

       Our review confirms the trial court’s legal conclusions. In their second

amended complaint, the Kaufmans baldly asserted that Bank of America made



____________________________________________


Pursuant to Section 1031, a taxpayer must identify a property to be received
in the exchange within 45 days after transfer of the property to be relinquished
in the exchange. See 26 U.S.C.A. § 1031(a)(3)(A). The settlement date for
the sale of the property was February 14, 2018. Therefore, under Section
1031, the Kaufmans were required to identify a property to be received in
exchange by April 2, 2018.

      To avoid a penalty under the Mortgage Satisfaction Act, a mortgagee
must record a satisfaction piece within 60 days of receiving full payment of
the mortgage and any satisfaction and recording costs, and the first written
request by the mortgagor for the recording of a satisfaction piece. See 21 P.S.
§ 721-6(d)(1). Though the Kaufmans direct our attention to fax
communications between their attorney and the Bank of America
representative, the Kaufmans do not allege that they served upon Bank of
America a notice to satisfy the loans. See generally Second Amended
Complaint, 4/1/21, Exhibits C, D. The Kaufmans did not send a notice in
accordance with Section 721-6(c) until February 13, 2018. Therefore, Bank of
America had until April 16, 2018 to record the satisfaction pieces. Bank of
America executed and recorded the satisfaction pieces prior to that date.

                                           -7-
J-S05001-22


“representations” that it had no relationship with Hazleton National Bank and

was not responsible for recording mortgage satisfactions. The Kaufmans do

not explicitly explain how these representations then led to damages.

      If we look at the Kaufmans’ UTPCPL claim in the second amended

complaint, we glean a possible answer. There, the Kaufmans asserted that

Bank of America “failed to inform [the Kaufmans] regarding whether the

$40,000.00 Hazleton National Mortgage or the $320,000.00 Hazleton National

Mortgage had been satisfied[.]” Second Amended Complaint, 4/1/21, ¶ 89.

The detrimental reliance claim has similar language. Taking the Kaufmans’

allegations as true, as we must under our standard of review, it is clear the

Kaufmans suffered some injury because they did not become aware the

Hazleton mortgages had been marked satisfied until December 2018.

Accordingly, the basis of the Kaufmans’ claims is that Bank of America failed

to timely inform them that the Hazleton mortgages had been marked satisfied.

      In order to plead a prima facie case for detrimental reliance, the

Kaufmans were required to allege that Bank of America made a promise that

the Kaufmans relied on to their detriment, and enforcement of the promise is

the only means of avoiding injustice. See V-Tech Servs., Inc. v. Street, 72

A.3d 270, 276 (Pa. Super. 2013). The Kaufmans’ UTPCPL claim also requires

similar allegations, with the primary difference being that Kaufmans would be

required to establish that Bank of America engaged in “fraudulent or deceptive

conduct which creates a likelihood of confusion or of misunderstanding.” 73


                                    -8-
J-S05001-22


P.S. § 201-2(4)(xxi); see also Gregg v. Ameriprise Fin., Inc., 245 A.3d

637, 649-50 (Pa. 2021).

      The second amended complaint is devoid of factual averments that can

establish Bank of America owed the Kaufmans a duty to inform them the

Hazleton mortgages had been marked satisfied. Similarly, the record is devoid

of any evidence that Bank of America actively concealed the status of the

Hazleton mortgages from the Kaufmans. The Mortgage Satisfaction Act does

not require Bank of America to provide any notice of the satisfaction to the

Kaufmans. Nor do the mortgage documents require that Bank of America

provide any notice that the mortgages had been marked satisfied.

      On appeal, the Kaufmans do not explicitly reference a right to be

notified, instead muddling their argument with references to Bank of America’s

duty to mark the Hazleton mortgages satisfied. See Appellants’ Brief at 24-

31. As noted above, the Mortgage Satisfaction Act is the sole avenue for relief

on the claim that Bank of America did not timely mark the mortgages satisfied,

and the Kaufmans conceded that Bank of America complied with the

requirements of the Mortgage Satisfaction Act. The Kaufmans therefore have

not established that the trial court erred in concluding that they failed to

establish Bank of America owed them any duty to inform them that the

mortgages had been marked satisfied.

      In sum, the record establishes that Bank of America timely marked the

mortgages satisfied under the Mortgage Satisfaction Act. The Kaufmans


                                     -9-
J-S05001-22


alleged that they suffered damages because they did not learn of the

satisfaction in time to take advantage of certain tax treatments of the sale of

the subject property. However, the Kaufmans failed to establish that Bank of

America had any duty to inform them that the mortgages had been marked

satisfied, and therefore, they did not allege a prima facie case for a violation

of the UTPCPL or detrimental reliance.

      Based upon the foregoing, we affirm the trial court’s order sustaining

Bank of America’s preliminary objections and dismissing the Kaufmans’

complaint with prejudice.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/19/2022




                                     - 10 -